Citation Nr: 0910234	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected hearing loss of the left ear 
and/or inservice surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
RO in Chicago, Illinois, which denied service connection for 
tinnitus.

Subsequent to the issuance of the June 2007 Statement of the 
Case (SOC), the Veteran submitted additional evidence which 
is duplicative of the evidence already of record.  A waiver 
of agency of original jurisdiction (AOJ) adjudication is not 
necessary.  Nevertheless, the Veteran, through his 
representative, has waived RO consideration of that evidence.  
As such, the Board may consider the appeal.  38 C.F.R. § 
20.1304 (2008).

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.  


FINDING OF FACT

The preponderance of the evidence does not establish that 
tinnitus had its onset in service, is otherwise related to 
the Veteran's active military service, or is etiologically 
related to a service-connected disability.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by 
active service, nor is it proximately due to or the result of 
a service-connected disability.  See 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in February 2005, March 2007 
and April 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in March 2006, March 2007 and April 
2007 letters and was given ample opportunity to respond.  

Subsequent to the issuance of the March 2006, March 2007 and 
April 2007 letters, the Veteran's claim was readjudicated in 
a June 2007 statement of the case (SOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations in January 2005, 
April 2007 and May 2007 to obtain opinions as to whether his 
tinnitus can be attributed to service.  Further examination 
or opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has tinnitus as a direct result of 
service, to include left ear surgery, or as secondary to his 
service-connected left ear hearing loss disability.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board has reviewed the claims file and finds the evidence 
to be against a finding that tinnitus had its onset in 
service.  Service treatment records reflect treatment for 
hearing trouble, otitis media and tympanic membrane 
perforation of the left ear and show that the Veteran 
underwent left ear surgery in April 1965.  Defective hearing 
was documented upon entry to service, and otitis media and 
tympanic membrane perforation were shown likewise to have 
existed prior to induction.  The Board notes that service 
treatment records are negative with respect to any 
complaints, treatment or a diagnosis of tinnitus.  
Additionally, although the Veteran testified at the February 
2009 videoconference hearing that he suffered acoustic trauma 
as a radioman and from gun noise when he had general 
quarters, the Board observes that there is no documented 
evidence of noise exposure.  At separation examination in 
September 1968, the Veteran was given a hearing test and 
there was no mention of tinnitus or any other ear trouble at 
the time.  

The Board notes that the Veteran is shown to have a current 
diagnosis of tinnitus.  A January 2003 medical statement from 
C. Rose, M.D. reports that that the Veteran has been plagued 
with constant tinnitus since the time of his left ear surgery 
in service.  Tinnitus was subsequently confirmed at his 
January 2005, April 2007 and May 2007 VA examinations.  

Taking into account all of the relevant evidence of record, 
the Board concludes that service connection is not warranted.  
As noted above, the Veteran was afforded several VA 
examinations in connection with the present claim to 
determine whether his tinnitus can be associated with 
service, to include the left ear surgery he had in service.  
At the January 2005 VA audiological examination, the examiner 
noted that the Veteran did not report tinnitus in service and 
opined that it was not likely that his tinnitus was service 
related since he had continuing left ear problems over his 
lifetime.  At the May 2007 ear disease examination, the 
examiner noted that there was no evidence in the record that 
the Veteran suffered from tinnitus any time near his 1965 ear 
surgery.  It was also noted that the surgery was a 
tympanoplasty and would NOT have involved an otologic drill 
and associated noise exposure.  The examiner further noted 
that the Veteran had significant occupational noise exposure 
without hearing protection.  Based on these findings, the 
examiner gave the opinion that it was less likely than not 
that the Veteran's tinnitus was related to his 1965 ear 
surgery.  The Board notes that none of the other medical 
evidence in the claims file suggests a nexus between the 
Veteran's tinnitus and his left ear surgery during service.  
Although the January 2003 medical statement from Dr. Rose 
indicates a history of tinnitus, it does not comment on 
etiology.  The only medical evidence of record addressing the 
etiology of the Veteran's current disability is the VA 
examination reports, which essentially rule out a 
relationship between tinnitus and service.  

The Veteran argues that he has had constant tinnitus ever 
since he had left ear surgery in service.  A May 1973 medical 
statement from A. Prunskis, M.D. does note that the Veteran 
claimed he injured his left ear in service and had been 
dealing with diminished hearing, different noises and 
frequent infections since that time.  However, the claims 
file contains several medical statements dated in 1998 from 
D.P. Tojo, M.D., all of which, in the course of detailing the 
Veteran's chronic ear problems, remain silent regarding any 
complaints of tinnitus.  Additionally, the Veteran's ear 
problems were discussed in a VA Form 9 previously filed by 
the Veteran in June 1973 and a VA Form 646 filed by his 
representative in September 1973, and there is no mention of 
anything related to tinnitus in either of these forms.  
Furthermore, while the January 2003 medical statement from 
Dr. Rose states that the Veteran has had constant tinnitus 
since the inservice left ear surgery, this appears to be 
based on the Veteran's self-reported history.  The Board 
observes that, aside from a one-time mention of "different 
noises" in 1973, the earliest documented complaint of 
tinnitus is several decades later in 2000.  See 
videoconference hearing transcript, August 2000.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Accordingly, the Board concludes that 
service connection for tinnitus on a direct basis is not 
warranted.  

As previously mentioned, the Veteran also contends that his 
tinnitus is secondary to his service-connected left ear 
hearing loss disability.  The Board will now consider whether 
service connection for tinnitus can be established on a 
secondary basis.  See 38 C.F.R. § 3.310(a).  

Although the Veteran is shown to have a current diagnosis of 
tinnitus, as discussed above, none of the medical evidence of 
record indicates that this disability was caused or 
aggravated by his service-connected left ear hearing loss 
disability.  See id.  The Veteran has failed to present any 
evidence showing that his tinnitus is etiologically related 
to the hearing loss in his left ear.  None of the medical 
practitioners who have treated him for his ear problems have 
suggested that his tinnitus is secondary to his left ear 
hearing loss.  Indeed, a preponderance of the evidence is 
against such a finding in this case.  Accordingly, the Board 
concludes that secondary service connection is not warranted.

The Board is mindful of the Veteran's statements regarding 
the etiology of his tinnitus.  The Veteran can attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he hears buzzing in 
his left ear.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005). However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the etiology of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In this regard, he is not competent to render an 
opinion that his tinnitus was caused by his left ear surgery 
in service.  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his current disability.

In light of the foregoing, the Board concludes that service 
connection for tinnitus is not warranted.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected hearing loss of the left ear 
and/or inservice surgery, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


